UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6380



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JERRY BURKES, a/k/a Gary Burkes,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-89-205, CA-97-282)


Submitted:   July 8, 1999                  Decided:   July 14, 1999


Before NIEMEYER, WILLIAMS, and KING,* Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Burkes, Appellant Pro Se. Michael Lee Keller, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).


     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d) (1994).
PER CURIAM:

     Jerry Burkes seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Burkes, Nos. CR-89-205; CA-97-

282 (S.D.W. Va. Feb. 19, 1999).*     In light of this disposition,

Burkes’ motion to place his appeal in abeyance is hereby denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is dated February 18,
1999, the district court’s records show that it was entered on the
docket sheet on February 19, 1999. Pursuant to Rules 58 and 79(a)
of the Federal Rules of Civil Procedure, it is the date that the
order was entered on the docket sheet that we take as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2